DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/25/2020, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement dated 5/25/2020 is herein reviewed by the Examiner.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim and being rejected under 35 U.S.C. §112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claim was amended to overcome the rejections under 35 U.S.C. §112. Dependent claim 14 recites similar subject matter while also depending from a rejected parent claim and is objected under the same rationale. Claims 4 – 9 and 15 – 18 depend from claims 3 and 14, respectively, and are objected under the same rationale.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wireless transceiver module configured to receive…”
“an FM demodulation module configured to output…”
“an audio information codec module … configured to decode…”
“the USB transceiver module is further configured to…”
 “the USB transceiver module is further configured…”
“a Universal Serial Bus (USB) module configured to receive…”
“a Radio Frequency (RF) module configured to receive…”
“an FM demodulation module configured to output…”
“an audio information codec module … configured to decode…” in claims 1 – 11 and 19 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 – 11 and 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 – 11 and 19 – 20 invoke 112(f) without reciting, in sufficient detail, the structure of the invoking claim limitations within the original disclosure. The claimed elements, “wireless transceiver module”, “FM demodulation module”, “audio information codec module”, “USB transceiver module”, “Universal Serial Bus (USB) module”, and “a Radio Frequency (RF) module” are all recited with functional language, however the original disclosure fails to provide sufficient structure and enable one of ordinary skill in the art to make, use, or practice the invention.
The following is a quotation of 35 U.S.C. 112(b):

Claims 1 – 11 and 19 – 20 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which an inventor or a joint inventor regards as the invention.
The claim limitations of claims 1 – 11 and 19 – 20 invoke 112(f) without sufficient corresponding structure within the original disclosure for the invoking claimed elements, “wireless transceiver module”, “FM demodulation module”, “audio information codec module”, “USB transceiver module”, “Universal Serial Bus (USB) module”, and “a Radio Frequency (RF) module”. As such, the claims are indefinite as they are not disclosed or described in such a way that distinctly details the apparatus of the invention or particular points out the components of the system. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 12 are rejected under 35 U.S.C. §102(a)(2) as being unpatentable over Dai et al. (US 2021/0144471 A1), hereinafter “Dai”.
Regarding claim 1, Dai teaches a system on Chip (SoC), comprising: 
 (receiving a digital input signal via a digital interface such as USB (Dai Paragraph [0018])); 
a wireless module configured to receive a Frequency Modulation (FM) signal, corresponding to second audio information (receiving an FM signal through the audio jack (Dai Paragraph [0017]) audio jack comprising an antenna (Dai Paragraph [0002])); 
an FM demodulation module configured to output the second audio information based on demodulating the FM signal (demodulating the FM signal to generate FM audio Si_FM digital signal (Dai Paragraph [0017])); and 
an audio information codec module, operatively coupled to the wired transceiver and the FM demodulation module, configured to decode the first audio information and the second audio information based on the data packet and the demodulated FM signal respectively (mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])).  

Regarding claim 12, Dai teaches a method for audio information transmission using a System on Chip (Soc) comprising a wired transceiver module, a wireless module, a Frequency Modulation (FM) demodulation module and an audio information codec module shared by the wired transceiver module and the FM demodulation module, comprising: 
receiving, by the wired transceiver module, a data packet corresponding to first audio information (receiving a digital input signal via a digital interface such as USB (Dai Paragraph [0018])); 
receiving an FM signal through the audio jack (Dai Paragraph [0017]) audio jack comprising an antenna (Dai Paragraph [0002])); 
outputting, by the FM demodulation module, the second audio information based on the FM signal (demodulating the FM signal to generate FM audio Si_FM digital signal (Dai Paragraph [0017])); and 
decoding, by the audio information codec module, the first audio information, and the second audio information based on the data packet and the demodulated FM signal, respectively (mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 11, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Dai in view of Dalla Bella et al. (US 2022/0054049 A1), hereinafter “Dalla”.
Regarding claim 2, where Dai teaches the SoC of claim 1, wherein the FM demodulation module is further configured to resample the second audio information (generating digital recorded audio using the control input and the digital playback audio (Dai Paragraphs [0018 – 0020])) and the audio mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])), Dai fails to teach resampling with a sample rate equal to a sample rate of the first audio information.
However, in analogous art, Dalla teaches resampling with a sample rate equals to a sample rate of the first audio information (resampling a second signal at the same frequency of a first signal (Dalla Paragraph [0085])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalla related to resampling one audio signal with the frequency of a second audio signal and apply them to the teachings of Dai for the purpose of synchronizing two audio signals. One would be motivated as such as this allows for the normalization of the audio signals (Dalla Paragraphs [0144 – 0145]) which can be used to filter unwanted audio (Dalla Paragraph [0018]).

Regarding claim 11, where Dai teaches the SoC of claim 1 and a signal to be demodulated, by an FM demodulation module, is an FM signal (Dai Paragraphs [0017]), Dai fails to teach wherein to resample the second audio information with a sample rate equals to a sample rate of the first audio information, and resample (i) the signal, or (ii) the second audio information decoded by the audio information codec module, to a sample rate of the first audio information.  
Dalla teaches resampling the second audio information with a sample rate equals to a sample rate of the first audio information, and resample (i) the signal (resampling a second signal at the same frequency of a first signal (Dalla Paragraph [0085])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalla related to resampling one audio signal with the frequency of a second audio signal and apply them to the teachings of Dai for the purpose of synchronizing two audio signals. One would be motivated as such as this allows for the normalization of the audio signals (Dalla Paragraphs [0144 – 0145]) which can be used to filter unwanted audio (Dalla Paragraph [0018]).

Regarding claim 13, where Dai teaches the method of claim 12, wherein the FM demodulation module is further configured to resample the second audio information (generating digital recorded audio using the control input and the digital playback audio (Dai Paragraphs [0018 – 0020])) and the audio information codec module is further configured to mix the first audio information and the second audio information based on the data packet and the demodulated FM signal (mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])), Dai fails to teach resampling with a sample rate equal to a sample rate of the first audio information.
However, in analogous art, Dalla teaches resampling with a sample rate equals to a sample rate of the first audio information (resampling a second signal at the same frequency of a first signal (Dalla Paragraph [0085])).
Dalla related to resampling one audio signal with the frequency of a second audio signal and apply them to the teachings of Dai for the purpose of synchronizing two audio signals. One would be motivated as such as this allows for the normalization of the audio signals (Dalla Paragraphs [0144 – 0145]) which can be used to filter unwanted audio (Dalla Paragraph [0018]).

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Dai in view of Konradsson et al. (US 2020/0221382 A1), hereinafter “Konradsson”.
Regarding claim 10, where Dai teaches the SoC of claim 1, Dai fails to teach a crystal oscillator, configured to generate a crystal oscillator clock, wherein the crystal oscillator is calibrated, and  Atty. Dkt. No. 10014-01-0017-USeither (i) the wired transceiver module is further configured to demodulate the data packet based on the crystal oscillator clock, or (ii) the SoC further comprises a first oscillator configured to generate a first clock, and the first oscillator is calibrated based on the crystal oscillator clock, and the wired transceiver module is further configured to demodulate the data packet based on the first clock.  
However, in analogous art, Konradsson teaches a crystal oscillator, configured to generate a crystal oscillator clock, wherein the crystal oscillator is calibrated, and  Atty. Dkt. No. 10014-01-0017-USeither (i) the wired transceiver module is further configured to demodulate the data packet based on the crystal oscillator clock (using a crystal oscillator circuit to demodulate a digital signal using the crystal oscillating clock signal (Konradsson Paragraph [0025])), or (ii) the SoC further comprises a first oscillator configured to generate a first clock, and the first oscillator is calibrated based on the crystal oscillator clock, and the wired transceiver module is further configured to demodulate the data packet based on the first clock.
Konradsson related to including a crystal oscillator clock used to demodulate a received input signal and apply them to the teachings of Dai for the purpose of including a hardware clock dedicated to use in demodulation of received signals. One would be motivated as such as crystal oscillators allow for the keeping of precise timing over extended periods of time (Konradsson Paragraph [0025]).

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Dai in view of Kolsrud et al. (US 2019/0058617 A1), hereinafter “Kolsrud”.
Regarding claim 19, Dai teaches a system for audio information transmission, comprising: 
a Universal Serial Bus (USB) transceiver module configured to receive a data packet corresponding to first audio information (receiving a digital input signal via a digital interface such as USB (Dai Paragraph [0018])); 
a module configured to receive a Frequency Modulation (FM) signal, corresponding to second audio information (receiving an FM signal through the audio jack (Dai Paragraph [0017]) audio jack comprising an antenna (Dai Paragraph [0002])); 
an FM demodulation module configured to output the second audio information based on demodulating the FM signal (demodulating the FM signal to generate FM audio Si_FM digital signal (Dai Paragraph [0017])); and
mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])).  
Dai fails to teach of a Radio Frequency (RF) module.
However, in analogous art, Kolsrud teaches a Radio Frequency (RF) module for receiving signals (Kolsrud Paragraphs [0022] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kolsrud related to positively reciting FM signals being radio frequency wireless signals and apply them to the teachings of Dai for the purpose of clarifying the wireless signals received by the device. One would be motivated as such as radio frequency transmissions are well known in the art and a common method of transmitting information wirelessly.

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Dai in view of Kolsrud and further in view of Dalla.
Regarding claim 20, where Dai and Kolsrud teach the system of claim 19, wherein the FM demodulation module is further configured to resample the second audio information (generating digital recorded audio using the control input and the digital playback audio (Dai Paragraphs [0018 – 0020])) and the audio information codec module is further configured to mix the first audio information and the second audio information based on the data packet and the demodulated FM signal (mixer 122 generates digital playback audio by mixing the digital Si_FM signal and the received digital input signal (Dai Paragraph [0020])), Dai and Kolsrud fail to teach resampling with a sample rate equal to a sample rate of the first audio information.
However, in analogous art, Dalla teaches resampling with a sample rate equals to a sample rate of the first audio information (resampling a second signal at the same frequency of a first signal (Dalla Paragraph [0085])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dalla related to resampling one audio signal with the frequency of a second audio signal and apply them to the teachings of Dai and Kolsrud for the purpose of synchronizing two audio signals. One would be motivated as such as this allows for the normalization of the audio signals (Dalla Paragraphs [0144 – 0145]) which can be used to filter unwanted audio (Dalla Paragraph [0018]).
Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Thomas et al. (US 2017/0026067 A1) which teaches frequency switching in a radio to a primary frequency for data transmissions and receptions.
Okpeva et al. (US 2015/0124058 A1) which teaches a headphone device comprising USB control signals and FM audio signals operable through a control interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/            Examiner, Art Unit 2459     

/TONIA L DOLLINGER/            Supervisory Patent Examiner, Art Unit 2459